DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 01/20/2021 have been fully considered.
The rejections of claims 1-16 and 18-19 under 35 U.S.C. § 112 have been withdrawn. After further consideration, “a sensing unit” is interpreted to perform the acts described, among other paragraphs, in para [0019] of the Specification; “a processing unit“ is interpreted to perform the acts described in para [0019-0021] of the Specification;  “an acting unit“ is interpreted to perform the acts described in para [0033] of the Specification.
The rejections of claims 1-16 and 18-19, 17 and 20 under 35 U.S.C. § 112 have been withdrawn in view of claims 1, 17 and 20 have been amended to disclose "conserves resources" instead of "conserve resource utilization".
The rejection of claim 16 under 35 U.S.C. § 112 has been withdrawn in view of claim 16 has been amended to refer to claim 15 that discloses machine learning.

Regarding the rejection claims 1-3, 5, 7, 14, 17 and 20 under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US20150381690A1) in view of Tomkins et al. (US20180131580A1) and Jones et al. (US20180270524A1), Applicant’s arguments are persuasive. Further searches show:
Hasek (US20090083279A1) discloses “an over-the-top (OTT) platform…transmitting said video at one of said constant resolution and said constant bandwidth prevents transcoding and transrating at OTT platform and conserves resource at said OTT platform” by showing in para [0244] video-on-demand (VOD) over a cellular network; [Abstract] and para [0158] show the transcoder/transrater 262 is bypassed so as to reduce content transformation requirement, e.g. to conserve resource, since the cached content, e.g. constant resolution or constant bandwidth,  is immediately available; para [0158] shows transcoded or transrated content is cached when the use count exceeds a prescribed threshold. Hasek fails to teach “an acting unit for providing instructions to said OTT platform to stream said video to one or more of said end-user devices below said threshold value, wherein said instructions comprise one of: instructions to transmit said video at a constant resolution at or above said threshold value to each of said one or more of said end-user devices,” as in claim 1. 
Fang et al. (US20080205389A1) discloses in [Abstract] a policy engine identifies target formats, bit rates, and image resolutions and instructs the media processing units to transrate and/or transcode the media content appropriately to meet the demand. Fang fails to teach “transmitting said video at one of said constant resolution and said constant bandwidth prevents transcoding and transrating at OTT platform and conserves resources at said OTT platform” all the limitations of claim 1. 
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 1, 17 and 20. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN DOAN/Primary Examiner, Art Unit 2442